 Case 4:10-cr-40024-SMY Document 49 Filed 05/18/20 Page 1 of 2 Page ID #161



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS


 UNITED STATES OF AMERICA                          )
                                                   )
                              Plaintiff,           )
                                                   )
 vs.                                               )   Case No. 10–cr-40024-SMY
                                                   )
                                                   )
 TYRONE LAMONT NESBY                               )
                                                   )
                              Defendant.           )


                             MEMORANDUM AND ORDER
YANDLE, District Judge:

       Defendant Tyrone Lamont Nesby was charged and pled guilty to 3 Counts of Failure to

Pay Child Support. In August 2011, he was sentence to 5 years of probation on each Count, to run

concurrently, and restitution in the amount of $570,794.73 as to Count 1, $318,853.88 as to Count

2, and $87,753.44 as to Count 3. Now pending before the Court is Nesby’s pro se motion and

notice of miscellaneous relief entitled “Affidavit of Fact Writ of Discovery” (Doc. 48). Nesby

moves for dismissal of his restitution payments, asserting that as a member of the Aboriginal

Indigenous Moorish-American Empire (North America) in propia persona, he is not subject to the

jurisdiction of the Court.

       This Court has original jurisdiction over all offenses against the laws of the United States.

18 U.S.C. § 3231. Therefore, at the time of Nesby’s conviction and sentence, this Court had

jurisdiction over the defendant, regardless of his religious beliefs. The Seventh Circuit has rejected

a similar religion-based challenge by a defendant who asserted that he was a Moorish national and

therefore need obey only those laws mentioned in an ancient treaty between the United States and


                                             Page 1 of 2
 Case 4:10-cr-40024-SMY Document 49 Filed 05/18/20 Page 2 of 2 Page ID #162



Morocco. See United States v. James, 328 F.3d 953 (7th Cir. 2003). As the Seventh Circuit noted

in James: “Laws of the United States apply to all persons within its borders. Even if James were

not a citizen of the United States ... he would be obliged to respect the laws of this nation.” Id. at

954. The same standards apply to Nesby. Accordingly, the motion is DENIED on all grounds

raised.

          IT IS SO ORDERED.

          DATED: May 18, 2020




                                                      STACI M. YANDLE
                                                      United States District Judge




                                             Page 2 of 2
